Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Restriction
REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

2.	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(1) A product and a process specially adapted for the manufacture of said
product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6 and 15-17 are drawn to a cancer biomarker for a patient suffering from pleural effusion; comprising at least two markers, and wherein the cancer is selected from lung cancer, breast cancer, gastric cancer and squamous cell carcinoma. 
Group II, claim(s) 7, 10-12, and 18-20, are drawn to a method of determining whether a patient suffering from pleural effusion has cancer. 
III, claim(s) 8, is drawn to a method for treating cancer in a patient suffering from pleural effusion. 
Group IV, claim(s) 9, is drawn to a cancer biomarker for the detection of cancer with EGFR mutation; comprising at least two markers, and wherein the cancer is selected from lung cancer, breast cancer, gastric cancer and squamous cell carcinoma. 
Group V, claim(s) 13, is drawn to a method of determining whether a patient suffering from cancer has EGFR mutation. 
Group VI, claim(s) 14, is drawn to a method for treating cancer in a patient with EGFR mutation. 
Species Election
4. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
If Applicant elects either of Group I, Group II, Group III, Group IV, Group V, or Group VI; the following species election is also required:
The species (the two biomarkers that are measured). Please select two biomarkers for consideration (See claims 1-14). 
Applicant is required, in reply to this action, to elect a species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.

5.    The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-VI lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of a cancer biomarker comprising at least two markers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pouchieu et al. (PLOS one, February 2014, Vol.9, Issue 2, e90442, pages 1-10). Pouchieu et al. discloses fatty acid compositions and combinations that are differentially expressed in cancer and breast cancer (For example see Table 2). Therefore the measurement of a two biomarkers such as 20:4/20:3 is not a contribution over the prior art.  

6.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 


7.    	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LISA COOK whose telephone number is (571)272-0816. The Examiner works a flexible schedule, however she can generally be reached 9AM-5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lisa Cook
Primary Examiner
Art Unit 1642
(571) 272-0816
Hoteling 
5/22/21

/LISA V COOK/Primary Examiner, Art Unit 1642